Citation Nr: 1027416	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970, 
including a tour in Vietnam from March 1969 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

In support of his claim, the Veteran testified at a 
videoconference hearing in April 2010 before the undersigned 
Veterans Law Judge of the Board.  During the hearing, the Veteran 
submitted additional evidence and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, so it 
is presumed he was exposed to herbicides, including Agent Orange, 
while there.

2.  The Veteran does not, however, have a diagnosis of cloracne, 
and VA does not recognize any of his skin disorders that have 
been diagnosed as presumptively related to exposure to herbicides 
in Vietnam.

3.  Moreover, none of these other skin disorders - namely, basal 
cell carcinoma, squamous cell carcinoma, fibroepithelial polyp, 
or hypertrophic actinic keratosis have been otherwise attributed 
to his military service, including to his presumed exposure to 
Agent Orange in Vietnam.




CONCLUSION OF LAW

The Veteran's skin disorders were not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service, including from exposure to Agent Orange in 
Vietnam.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes, VA regulations, precedent cases, the 
relevant factual background, and an analysis of its decision.

I.  Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



In this case, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2008, 
prior to initially adjudicating his claim in the June 2008 
decision at issue in this appeal, the preferred sequence.  That 
letter informed him of the evidence required to substantiate his 
claim for service connection and of his and VA's respective 
responsibilities in obtaining supporting evidence.  He also was 
advised of the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Moreover, the Veteran has not alleged any prejudicial error in 
the content or timing of the VCAA notice he received (or did not 
receive).  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), he, not VA, has this burden of showing why a VCAA notice 
error in timing or content is unduly prejudicial, meaning outcome 
determinative.  Thus, absent this pleading or showing, 
the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's 
written statements, service treatment records (STRs), and 
private medical records.  He also, as mentioned, had a 
videoconference hearing to provide oral testimony in support of 
his claim.  He is not entitled to a VA compensation examination 
concerning his claim because, as will be explained, the only 
evidence suggesting a relationship or correlation between his 
claimed skin conditions and his military service is his 
unsubstantiated lay allegation.  When questioned during his 
recent hearing as to whether he has any supporting medical nexus 
evidence, he and his representative acknowledged they do not.  
His unsupported lay testimony is insufficient reason, alone, to 
have him examined for a medical nexus opinion concerning the 
etiology of these conditions, and especially their purported 
linkage to his military service.  See Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010); Duenas v. Principi, 18 Vet. App. 512, 
519 (2004).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.

II.  General Statutes and Regulations Pertaining to Service 
Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).

Malignant tumors (so cancer) will be presumed to have been 
incurred in service if manifested to a compensable degree of at 
least 10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection also may be granted for any other disability 
diagnosed after service, when all of the evidence, including that 
pertinent to service, shows the disability was incurred in 
service.  38 C.F.R. 3.303(d).  

If a Veteran served on the landmass of Vietnam or inland 
waterways during the Vietnam era, it is presumed that he was 
exposed to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008); 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The following diseases 
are associated with herbicide exposure for purposes of this 
presumption:  chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and certain 
soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

III.  Service Connection for Basal Cell Carcinoma, Squamous Cell 
Carcinoma, Fibroepithelial Polyp, and Hypertrophic Actinic 
Keratosis due to Agent Orange Exposure

The Veteran served in the Republic of Vietnam during the Vietnam 
era; he had a tour in Vietnam from March 1969 to January 1970.

Private medical records show the Veteran had a dermatological 
evaluation in April 2005 that included skin biopsies.  The 
resultant diagnoses included basal cell carcinoma, squamous cell 
carcinoma, fibroepithelial polyp, and hypertrophic actinic 
keratosis.  

Significantly, however, these diagnosed skin disorders - basal 
cell carcinoma, squamous cell carcinoma, fibroepithelial polyp, 
and hypertrophic actinic keratosis are not on the list of 
diseases presumptively service connected as an accepted residual 
of exposure to Agent Orange in Vietnam.  VA has determined there 
is no positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27630-27641 (2003).  To warrant 
application of this presumption, the Veteran must have received a 
diagnosis one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
This clearly is not the situation here as it pertains to these 
conditions.  Accordingly, these conditions cannot be service 
connected on the basis of his presumed exposure to Agent Orange 
in Vietnam.

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may be 
established alternatively on a direct incurrence basis 
by establishing the required causation.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation).  In fact, the 
Court has specifically held that the provisions set forth in 
Combee, which, instead, concerned exposure to radiation, are 
nonetheless applicable in cases, as here, involving exposure to 
Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Board, therefore, will also consider this other possible 
basis of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 
1371 (Fed. Cir. 2004); Jones v. Principi, 3 Vet. App. 396, 399 
(1992); and EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  See, 
too, Verdon v. Brown, 8 Vet. App. 529, 533 (1996) and Brannon v. 
West, 12 Vet. App. 32 (1998).

IV.  Service Connection for Basal Cell Carcinoma, Squamous Cell 
Carcinoma, Fibroepithelial Polyp, and Hypertrophic Actinic 
Keratosis on a 
Direct-Incurrence Basis

As explained, to establish his entitlement to service connection 
on this alternative basis, the Veteran not only needs to show he 
has basal cell carcinoma, squamous cell carcinoma, 
fibroepithelial polyp, and hypertrophic actinic keratosis 
(which, as mentioned, he already has established), but he also 
needs to have supporting medical nexus evidence etiologically 
linking these disorders directly to his military service - 
including to his accepted exposure to Agent Orange.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  Unfortunately, though, there is 
simply no competent and credible evidence of record establishing 
this required correlation.

As already alluded to, the Veteran continues to receive medical 
care for basal cell carcinoma, squamous cell carcinoma, 
fibroepithelial polyp, and hypertrophic actinic keratosis, so, 
again, there is no disputing he has these skin disorders.  
Rather, even so, they have not been etiologically linked to his 
military service.

With respect to evidence of relevant disease or injury in 
service, the Veteran's STRs do not show any complaints (e.g., 
relevant symptoms), treatment or diagnosis referable to basal 
cell carcinoma, squamous cell carcinoma, fibroepithelial polyp, 
or hypertrophic actinic keratosis.  This is probative evidence 
his claim for these conditions.  See Struck v. Brown, 9 Vet. App. 
145 (1996).



Further, there also is no competent and credible indication of 
the initial manifestation of basal cell carcinoma and squamous 
cell carcinoma, certainly not to the required degree of at least 
10-percent disabling, within the necessary one year of the 
Veteran's discharge from service (meaning by January 1971 since 
he was discharged in January 1970) to otherwise warrant presuming 
his cancers were incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

In fact, as mentioned, the earliest objective evidence 
documenting these disorders is the 2005 private physician's 
report diagnosing these skin disorders based on the results of 
biopsies.  That was more than 35 years after the Veteran's 
military service had ended.  This, too, is probative evidence 
against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  

More importantly, the record also does not contain any probative 
(meaning competent and credible) evidence suggesting these skin 
disorders were incurred during or coincident with the Veteran's 
military service.  His medical evaluation and treatment records 
do not contain any such opinion.  In fact, the record contains an 
October 2008 medical statement from the Veteran's 
private physician indicating the Veteran, instead, has "obvious 
chronic epidermal problems as a result of significant ultraviolet 
radiation exposure."  So there is no indication or suggestion 
these conditions resulted from exposure to Agent Orange in 
Vietnam or are otherwise related to his military service.  

The only opinion of record relating these disorders to military 
service is the Veteran's unsubstantiated lay statements.  And 
although he is competent even as a layman to proclaim having 
experienced relevant symptoms in years past, including even 
before the initial diagnosis in 2005, he is not also competent to 
say those symptoms were related to his diagnosed skin disorders 
- which, in turn, were related to his military service and to 
Agent Orange exposure in particular.  


This ultimately is a medical (not lay) determination, because 
these variously diagnosed skin disorders are not the type of 
conditions like a broken arm, separated shoulder, or varicose 
veins, etc., which are readily capable of lay diagnosis and 
opinion regarding their etiology.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support presence of disability, including during 
service and during the years since, even where not corroborated 
by contemporaneous medical evidence.  But the Federal Circuit 
Court also indicated in Buchanan that the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See also 
38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Here, there is no indication the Veteran possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation of the type of 
conditions specifically at issue.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

For these reasons and bases, the preponderance of the evidence is 
against this claim, so the benefit-of-the-doubt rule does not 
apply, and this claim must be denied on a direct-incurrence 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).



V.  Service Connection for Chloracne due to Agent Orange Exposure 
and on a Direct-Incurrence Basis

In his original application for benefits, received in March 2008, 
the Veteran indicated his claim for service connection included 
chloracne.  But in testimony since given during his 
videoconference hearing, he seemingly acknowledged that he has 
not actually received a diagnosis of cloracne, only of the 
several other skin disorders already mentioned.  Nevertheless, 
since he has not withdrawn this claim to the extent it may also 
include chloracne, the Board will still consider this ancillary 
issue.

As explained, perhaps the most fundamental requirement for any 
claim for service connection is that there first needs to be 
proof the Veteran has the condition claimed.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability).  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of 
having a current disability is satisfied when the claimant has 
the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  A "current disability" means a disability 
shown by competent medical evidence to exist.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. 
App. 268 (1997).

Here, though, the Veteran has not provided any medical evidence 
confirming he has chloracne.  His dermatological evaluation in 
2005, which included the biopsies, did not result in this 
diagnosis (only the others mentioned).

Furthermore, there was no diagnosis of chloracne during his 
service either or, again, at any time during the many years since 
his discharge.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Federal Circuit Court explained that lay evidence 
is potentially competent to support the presence of a disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence such as the service treatment 
records.  But the Federal Circuit Court went on to also hold in 
Buchanan that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  And the Federal Circuit Court 
has recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, there is no getting around the fact that the Veteran has 
simply failed to establish that he has chloracne or ever has.  
Consequently, the preponderance of the evidence is also against 
his claim to the extent it is predicated on this notion he has 
chloracne as a result of his military service.  And since the 
preponderance of the evidence is against his claim, there is no 
reasonable doubt to resolve in his favor, and his claim must be 
denied.  38 C.F.R. § 3.102; Gilbert and Dela Cruz, supra.


ORDER

The claim for service connection for a skin disorder, including 
due to Agent Orange exposure, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


